Citation Nr: 1028637	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-04 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
depression.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to June 
1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In November 2007, the Veteran was afforded a video conference 
hearing before the undersigned.  A transcript of the hearing is 
of record.  

In January 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all reasonable doubt, the Veteran's depression has 
been manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disabilities preclude him 
from securing and following substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
evaluation of 70 percent, but not higher, for depression have 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 
9440, 9434 (2009).

2.  The criteria for a TDIU have been met.  38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Depression

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify 
the various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding 
the extent of the disability in the veteran's favor.  38 C.F.R. § 
4.3 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2007).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Historically, in October 2002, the RO granted service connection 
for depression on a secondary basis and assigned a 10 percent 
rating effective February 8, 2002.  In February 2007, the RO 
increased the rating to 30 percent, effective January 16, 2007.  
In a January 2008 Board decision, an effective date of January 
30, 2002 was granted for the 30 percent rating.  Depression is 
currently rated pursuant to DC 9434.  Mood disorders, which 
include depression, are rated under the criteria set forth in DC 
9440.  

Under this criteria, a 100 percent rating is warranted if there 
is total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 50 percent evaluation is warranted when occupational and social 
impairment is found with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain minimal 
personal hygiene or serious suicidal acts with clear expectation 
of death.

A GAF score of 11 to 20 indicates that there is some danger of 
hurting oneself or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement), an 
occasional failure to maintain minimal personal hygiene, or gross 
impairment in communication.

A GAF of 21 to 30 is defined as behavior considerably influenced 
by delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriate, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day, no job, 
home or friends).

A GAF of 31 to 40 is assigned where there is "some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6.

In examining the evidence in this case, the Board concludes that 
the findings approximate the criteria for the assignment of a 70 
percent disability rating.  The Veteran received VA treatment for 
his diagnosed depression.  Throughout the appellate period, the 
Veteran had serious thoughts of suicide and reported during the 
November 2007 personal hearing having made three or four suicide 
attempts, which are supported by the medical evidence of record.  

In addition, the Veteran's GAF scores have ranged between 21 and 
55 with one instance of a score of 10 in December 2002, which 
indicated very serious symptoms with periods of temporary 
improvement.  During VA treatment, he exhibited symptoms of sleep 
trouble with nightmares; decreased appetite, interest, and 
concentration; anhedonia; guilt; suicidal ideation; and auditory 
hallucinations.  

During an October 2002 VA examination, the Veteran complained of 
having severe depression for the past two or three years and 
having suicidal ideation.  Mental status examination was normal 
and he denied having suicidal ideation at that time.  He was 
diagnosed as having adjustment disorder with depressed mood.  

In April 2003, the Veteran was afforded another VA examination, 
which revealed complaints of being very depressed, suicidal 
ideation, and having made a fairly recent suicide attempt, but 
had no intent at that time.  Mental status examination showed 
limited eye contact, vague responses, mild anxiety, and 
considerable somatic preoccupation.  He was again diagnosed as 
having adjustment disorder with depressed mood.  

During March 2004 VA treatment, the Veteran reported having three 
children who he had intermittent contact with and attempted to 
overdose on alcohol and cocaine.  Mental status examination 
revealed poor eye contact, agitation, irritable and condescending 
affect, poor judgment with repeat substance abuse, poor insight, 
and thought content was positive for suicidal ideation.  

During the February 2007 VA examination, he reported having 
trouble sleeping, lived alone, had been divorced three times, 
spent his days at home watching TV, and visited no one.  During 
the mental status examination, the Veteran exhibited considerable 
motoric restlessness and rocked back and forth during the entire 
interview.  He also sniffed repeatedly and his speech was 
sometimes pressured and occasionally dysfluent.  His insight was 
somewhat limited and he reported having suicidal ideation.  He 
was diagnosed as having depressive disorder.

During the November 2007 hearing, the Veteran stated that he felt 
that his life was over due to his service-connected skin 
condition.  He did not leave his home and was afraid to be around 
people and family as he thought they were always talking about 
him.  He stated that he applied for many jobs, but had been 
unsuccessful.  He felt that he was unable to gain employment due 
to his skin condition as employers were scared people might catch 
something from him.  He tried to cover up so that people would 
not see his skin condition, but wearing clothing would irritate 
his condition.  As mentioned previously, he reported attempting 
suicide three or four times and had been hospitalized for his 
depression.  

Based on the evidence above and the Veteran's November 2007 
credible testimony, which showed the effect of depression 
symptoms on his life, the Board finds that the severity of the 
overall disability approximates a 70 percent rating for the 
Veteran's depression.  In addition, the Board finds that his 
symptoms were fairly consistent during the appellate period; 
therefore, the 70 percent rating is granted for the entire 
appellate period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Noting that the Veteran approximates, but does not fully meet, 
the criteria for a 70 percent rating, the Board also points out 
that the criteria for a rating higher than 70 percent are neither 
approximated nor met during this time period.  

Specifically, the Veteran was reported to be oriented to all 
spheres, memory was intact, hygiene was adequate, and there were 
no delusional elements.  Although he did have audio 
hallucinations, the evidence shows that they were not persistent 
as they were report only once during the duration of his 
treatment.  

Furthermore, the Veteran's suicidal ideation was not constant and 
he would have periods of remission from such thoughts. The 
evidence shows that he did not have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living; or memory loss for names of close 
relatives, own occupation or own name.  Accordingly, the 
preponderance of the evidence is against a rating higher than 70 
percent for depression.

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  

The Board does not find evidence that the Veteran's depression 
should be increased for any separate periods based on the facts 
found during the whole appeal period.  The evidence of record in 
connection with this claim supports the conclusion that he is not 
entitled to additional increased compensation during any time 
within the appeal period.

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected depression is adequate and referral is not required.  
Thun v. Peake, 22 Vet. App. 111 (2008).  

Entitlement to TDIU

A total disability rating may be assigned, where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or the impairment caused by any 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.  Disabilities that are not 
service connected cannot serve as a basis for a total disability 
rating.  38 C.F.R. §§ 3.341, 4.19.

While the veteran may be unemployed, the dispositive issue is 
whether he is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is currently service-connected for acne 
of the face, back, and shoulders with scarring of the face, rated 
50 percent disabling, and depression associated with acne of the 
face, back, and shoulders, now rated at 70 percent disabling.  
His combined evaluation is 90 percent.  See 38 C.F.R. § 4.25 
(2009)

As the Veteran has one disability ratable at 60 percent or more 
and has a combined disability rating over 70 percent, he 
therefore meets the schedular requirements of 38 C.F.R. § 4.16.  
However, the analysis does not end here.  The Board must, 
nevertheless, determine whether his service-connected 
disabilities render him unemployable.

In considering whether the Veteran is unemployable, his 
educational and training background has been considered.  In this 
vein, his DD 214 shows that the only education he received in the 
military was a multichannel communications equipment operator 
course.  

Moreover, he indicated in his application for TDIU that the 
highest level of education completed was high school.  His only 
non-military employment was working as a housekeeper.  The 
Veteran reported that he last worked in June 1994, became too 
disabled to work in January 1996, and that his service-connected 
disabilities began to affect his employment in January 2003.  

In February 2007, the Veteran was afforded a VA psychiatric 
examination.  Following a mental status examination, the examiner 
found that the Veteran's depression did not preclude employment.    

A June 2007 prescription note from the Veteran's treating private 
dermatologist stated that the Veteran had severe pruritus and 
eczema that flare whenever he sweats.  The physician further 
stated that the Veteran could not perform any type of work that 
would cause him to sweat.  

In correspondence of record dated October 2002, the Veteran 
stated that he could not be exposed to sunlight due to medication 
he was taking for his skin disorder, which affected his ability 
to work.  In the November 2007 hearing, he stated that he last 
worked in 1991 at the VA hospital in housekeeping.  He related 
that every time he sweat, he would break out.  

He left work at the VA hospital to have a back surgery and was 
unable to find employment after recovering from the surgery.  He 
stated that he applied for many jobs, but had been unsuccessful.  
He felt that he was unable to gain employment due to his skin 
condition as employers were scared people might catch something 
from him.  The Board finds this lay evidence, to the extent it 
relates to symptoms and the perception of the impact these 
symptoms have on the Veteran's employment, to be competent and 
credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has carefully considered all of the evidence of record, 
including medical treatment records and the Veteran's statements 
specifically cited herein.  The Board has also considered his 
employment history, educational attainment, and vocational 
experience.  

Overall, the Board finds that the preponderance of the evidence 
supports a finding that the Veteran's service-connected 
disabilities, his skin and psychiatric disabilities, have 
rendered him unable to secure or follow a substantially gainful 
occupation, upon consideration of all relevant factors, to 
include his educational background.  

Although the February 2007 VA examiner found that the Veteran's 
depression did not preclude him from employment, the examiner did 
not address whether the Veteran's skin condition affected his 
ability to work.  Therefore, the Board finds that this opinion 
does not preclude a grant of TDIU.  

The Veteran's skin disability alone would not preclude him from 
performing more sedentary type of employment as he would not be 
exposed to the sun nor would it cause him to perspire; however, 
the evidence indicates that he is unable to obtain such work 
based on his training, employment history, and level of 
education.  

The record does not contain a medical opinion stating that the 
Veteran is unemployable based solely on his service-connected 
disabilities.  However, in light of his statements as to the 
affect of his skin disability on his employment and the above 
evidence of record, the Board finds that the evidence of record 
is at least in equipoise.  

Thus, with resolution of doubt in the Veteran's favor, the Board 
finds that his service-connected disabilities are productive of a 
disability picture of such severity that he is precluded from his 
participating in substantially gainful employment that would be 
consistent with his educational and work background.  
Accordingly, a total rating based on individual unemployability 
due to a service-connected disability is warranted.  

Finally, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA is 
required to notify the appellant of the information and evidence 
not of record that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects that 
the purpose of the notice was not frustrated.  Vazquez-Flores, 22 
Vet. App. at 49.

Specifically, in a March 2003 letter, the RO stated that to 
establish entitlement to an increased evaluation, the evidence 
must show that his condition "ha[d] gotten worse."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining private 
records or evidence necessary to support his claim, and (3) 
providing a medical examination if necessary.  

The January 2008 rating decision explained the criteria for the 
next higher disability rating available for depression under the 
applicable diagnostic code.  The July 2007 statement of the case 
provided the appellant with the applicable regulations relating 
to disability ratings for his service-connected disability, as 
well as the requirements for an extraschedular rating under 38 
C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his increased rating claim, and as such, that he 
had a meaningful opportunity to participate in the adjudication 
of his claim such that the essential fairness of the adjudication 
was not affected.  

Further, there has been no assertion of prejudice from the 
Veteran, and as it is his burden to demonstrate any such 
prejudice, see Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
Board may proceed with this determination.  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded him physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded him the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
claims file; and he has not contended otherwise.  Thus, VA has 
substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision on the claim 
at this time.

As to the issue of TDIU, the Board notes that the duty to notify 
and assist has been met to the extent necessary to grant the 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, 
there is no prejudice to the Veteran in deciding the claim at 
this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to a rating of 70 percent, and not higher, for 
depression is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

A TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


